Notice of Pre-AIA  or AIA  Status
Claims 1-11 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/23/20 and 8/26/21 have been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bajpai (U.S. Patent 10,142,358).

Regarding claims 1, 10, & 11:
Bajpai discloses an unauthorized communication detection reference deciding method, system, and non-transitory medium used in unauthorized communication detection in an onboard network system that is executed by an information processing system including at least one memory, the onboard network system including a network and one or more electronic control units connected to the network (Figure 3; and col. 7, line 18 – col. 8, line 7), the reference message deciding method comprising: identifying, from information relating to an attack message on the onboard network system, a communication pattern indicating features of the attack message (col. 5, line 55 – col. 6, line 48; note that the invention maintains both a black list of invalid/harmful [i.e. attack] packets as well as a white list of valid packets, wherein identifying said packets includes inter alia identifying the CAN ID of each packet, the value of the packet’s ACK Slot bit; and the time threshold between repeated instances of said packet); determining whether or not a candidate reference message sent out onto the network matches a communication pattern identified in the identifying operation (column 6, Ibid; see also col. 8, line 50 – col. 9, line 3 regarding the invention consulting local and/or remote datastores to determine if it has seen a particular packet before); and determining a reference message used as a reference in determining whether or not a message sent out onto the network is an attack message, using results of the determining of whether or not the candidate reference message matches the communication pattern identified in the identifying operation (Ibid: if the invention has found a matching packet on either list, then said matching packet is the reference message; and furthermore if the matching packet was specifically on the black list, then it is also an attack message). 
Regarding claim 2:	Bajpai further discloses wherein, in the identifying operation, a pattern is identified relating to reception time of a plurality of messages sent out onto the network, as the communication pattern (col. 10, lines 3-20), and wherein, in the reference-message determining operation, one message selected from the plurality of messages based on results of comparison between a planned reception time based on patterns relating to the reception time of each of the plurality of messages, and an actual reception time, is determined to be the reference message (Ibid). 

Regarding claim 3:	Bajpai further discloses wherein, in the identifying operation, a pattern relating to a change in data values included in a plurality of messages sent out onto the network is identified as the communication pattern (changes in the ACK slot bit: col. 5, line 65 – col. 6, line 48), and wherein, in the reference-message determining operation, one message selected from the plurality of messages based on data values included in the plurality of messages is determined to be the reference message (Ibid). 

Regarding claim 4:	Bajpai further discloses wherein the pattern relating to change in the data value is a pattern relating to whether or not there is the data value included in a plurality of messages representing a data amount of the same type included in the partiality of messages, a pattern relating to rate of increase or decrease of a data amount included in the plurality of messages representing the data amount of the same type, or a pattern relating to difference or ratio between data values included in messages representing the data amount of the same type and data values included in messages representing a data amount of another type (Ibid). 

Regarding claim 5:	Bajpai further discloses wherein, further, in the reference-message determining operation, in a case where there is no message determined to not match a communication pattern in the determination results in the determining of whether or not the candidate reference message matches the communication pattern, the reference message is determined following a predetermined rule, without using the determination results of the determining of whether or not the candidate reference message matches the communication pattern (col. 8, lines 55-65). 

Regarding claim 6:	Bajpai further discloses wherein, further, in the reference-message determining operation, in a case where there are a plurality of messages determined to not match the communication pattern, one message selected from the plurality of messages determined to not match a communication pattern following a predetermined rule is determined to be the reference message (Ibid). 
Regarding claim 7:	Bajpai further discloses wherein the predetermined rule is a predetermined rule relating to transmission time or reception time, or to a data value, of the message that has been sent out onto the network (Ibid, and col. 10, lines 3-20). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bajpai as applied to claim 1 above, and further in view of Ruvio (U.S. Patent Publication 2018/0241584).

Regarding claim 8:	Bajpai does not explicitly disclose calculating a prediction value of data included in a message to be received next, wherein, in the identifying operation, the communication pattern is identified by obtaining a model, obtained by executing statistical processing on information relating to the attack message, as the communication pattern, wherein the calculating is performed using the communication pattern, and wherein, in the reference-message determining operation, whether or not the received message matches the communication pattern is determined based on the results of a comparison between the prediction value and the data value that the received message includes.  However, Ruvio discloses a related invention for preventing cyber attacks on vehicular CAN networks (e.g. paragraphs 0003 & 0020) wherein these limitations are taught (paragraphs 0051-0054 and 0063).  It would have been obvious prior to the priority date of the instant application to employ a statistical model to detect harmful CAN packets (as per Ruvio) into the invention disclosed by Bajpai, as doing so would allow for better identifying harmful packets using many additional parameters over and above what was explicitly taught by Bajpai (Ruvio, paragraph 0063, particularly the last sentence).

Regarding claim 9:	The combination further discloses wherein, in the identifying operation, an autoregressive (AR) model, autoregressive-moving-average (ARMA) model, Hidden Markov Model (HMM), or Bayesian model is obtained as the model (Markov model at Ruvio, paragraph 0052). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,791,129. Although the claims at issue are not identical, they are not patentably distinct from each other because they significantly overlap in scope.  To illustrate, consider the respective initial claims:
Claim 1 of the instant application
Claim 1 of the ‘129 patent
1. An unauthorized communication detection reference determining method used in unauthorized communication detection in an onboard network system that is executed by an information processing system including at least one memory, the onboard network system including a network and one or more electronic control units connected to the network, the reference message determining method comprising: 

identifying, from information relating to an attack message on the onboard network system, a communication pattern indicating features of the attack message; 







determining whether or not a candidate reference message matches a communication pattern identified in the identifying operation; and




determining a reference message used as a reference in determining whether or not a message sent out onto the network is an attack message, using results of the determining of whether or not the candidate reference message matches the communication pattern identified in the identifying operation.
1. An unauthorized communication detection reference deciding method used in unauthorized communication detection in an onboard network system that is executed by an information processing system including at least one memory, the onboard network system including a network and one or more electronic control units connected to the network, the reference message deciding method comprising: 


identifying, from information relating to a plurality of attack messages of the same type detected in the unauthorized communication detection, a communication pattern indicating features of the plurality of attack messages of the same type or, from information relating to a plurality of attack messages of different types in the unauthorized communication detection, a communication pattern indicating features of the plurality of attack messages of different types; 

determining, when at least two messages of the same type sent out onto the network have not been determined to be attack messages during a predetermined reception cycle, whether or not the at least two messages match a communication pattern identified in the identifying; and 

p1 [sic] deciding that one of the at least two messages determined not to match the communication pattern is to be used as a reference message for detecting the unauthorized communication during a predetermined next reception cycle, the reference message being used for calculation of data values or a reception time of a message.


	The limitations are such that each limitation of the instant claim is a broader version of the corresponding limitation of the ‘129 patent; thus, any invention that would infringe claim 1 of the ‘129 patent would also necessarily infringe claim 1 of the instant application, resulting in two patents on the same invention.  Dependent claims 2-9 of the instant application are parallel to dependent claims 2-9 of the ‘129 patent and are thus rejected for substantially similar reasons as discussed supra.  Independent claims 10 & 11 of the instant application are parallel to independent claims 10 & 11 of the ‘129 patent and are thus rejected for substantially similar reasons as discussed supra.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publication 2016/0344764 (Otsuka).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849. The examiner can normally be reached 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        8/25/2022